DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE: A corrected Notice of Allowance was issued to fix a typographical error indicating claim 2 was allowable instead of claim 3.  No other changes have been made to this action.
Allowable Subject Matter
Claims 1, 3, 5, 7-10, 12-13, 15, 17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 19-21 are allowable for reasons as already made clear through prosecution.
Claims 1, 15 and 17 are allowable for reasons as made clear in view of Applicant’s remarks filed 5/5/2022.  Specifically, while Han does describe segmentation of image data when transmitting the result of the correction from the external electronic device 301, Han does not teach or suggest segmenting the same partial area of an entire image that is transmitted as a small or not-small raw image when transmitting from the processor 420 to the external electronic device 301.
Dependent claims are allowable for at least the reason that they depend from claim 1 which is allowable as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

May 26, 2022